          Case 1:19-cv-09439-PKC Document 211 Filed 02/24/20 Page 1 of 6



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------------------x
SECURITIES AND EXCHANGE COMMISSION,                                     :
                                                                        :
                                             Plaintiff,                 :   19 Civ. 09439 (PKC)
                                                                        :
                           - against -                                  :   ECF Case
                                                                        :
TELEGRAM GROUP INC. and TON ISSUER INC. :
                                                                        :
                                             Defendants.                :
                                                                        :
----------------------------------------------------------------------- x

             NON-PARTY
                   REPLY IN FURTHER SUPPORT OF ITS MOTION
                     TO SEAL ITS CONFIDENTIAL DOCUMENT

        The Securities and Exchange Commission’s (“SEC”) omnibus response to the recent

motions to seal documents (ECF No. 190) (“Omnibus Response”) contains important factual and

legal mistakes and omissions as it relates to Investor F’s motion to seal its proprietary investment

memorandum (ECF. No. 105) (“Sealing Motion”).                      The Court should disregard the SEC’s

Omnibus Response and allow Investor F’s confidential investment memorandum (“Investment

Memo”) to be filed under seal.

        First, the SEC applies the wrong legal standard by arguing that non-party Investor F’s

Investment Memo is not sufficiently “unique” or “novel” to warrant sealing protection. But the

SEC’s fixation on whether the Investment Memo is unique is misguided, without basis in law, and

undercut by the very cases on which the SEC relies. Second, even if the SEC were correct that a

non-party’s information must be unique to warrant protection, the Investment Memo would meet

that standard. As set forth in Investor F’s Sealing Motion, the Investment Memo reflects Investor

F’s unique and proprietary analysis in two very different respects: (1) it contains Investor F’s

individualized analysis of the Telegram deal and the cryptocurrency space overall, and (2) it uses

                                                         1
           Case 1:19-cv-09439-PKC Document 211 Filed 02/24/20 Page 2 of 6



a confidential and proprietary template which Investor F has carefully honed through substantial

effort and expense. The SEC does not adequately address these issues, and indeed completely

ignores the fact that the Investment Memo’s template is a trade secret in its own right. Investor

F’s rights would not be adequately protected if only a small portion of the Investment Memo were

redacted.

        For these reasons and those stated in the Sealing Motion, Investor F respectfully requests

that the Court grant its Sealing Motion and allow the proprietary Investment Memo to be sealed in

its entirety.

  I.    LEGAL STANDARD

        In determining whether to seal documents, courts in this jurisdiction follow the standard

set forth in Lugosch v. Pyramid Co. of Onandaga, 435 F.3d 110, 119–120 (2d Cir. 2006), which

weighs the general presumption of public access to judicial documents against competing

considerations in favor of sealing such documents. Importantly, countervailing factors, including

the risk of disclosure of “trade secrets and sources of business information that might harm a

litigant’s competitive standing” should outweigh the general presumption of public access in

many cases. Dodona I, LLC v. Goldman, Sachs & Co., 119 F. Supp. 3d 152, 154 (S.D.N.Y.

2015). Where, as here, disclosure would harm a party’s “competitive standing” or otherwise

cause “oppression, . . . undue burden, or expense,” sealing is warranted. In re Digital Music

Antitrust Litig., 321 F.R.D. 64, 82 n. 1 (S.D.N.Y. 2017). Where the information in question

“rise[s] to the level of trade secrets,” sealing is appropriate; however, even confidential business

secrets may appropriately be sealed. See, e.g., In re Digital Music Antitrust Litig., 321 F.R.D. at

82 n. 1.




                                                  2
         Case 1:19-cv-09439-PKC Document 211 Filed 02/24/20 Page 3 of 6



 II.    ARGUMENT

            A. The SEC Misstates the Applicable Standard

        In its Omnibus Response, the SEC argues that none of the non-party investment

memoranda, including Investor F’s Investment Memo, should be sealed because they do not

“bring[] to bear unique investment algorithms or proprietarily derived investment formulas.”

(Omnibus Response at 4.) The SEC implicitly argues that Investor F’s supposedly “standard

investment analysis” does not warrant sealing because it is “not novel or surprising,” and thus is

not proprietary. (Omnibus Response at 4, 6.) This is not the applicable standard and the SEC’s

position is not supported by its own cases.

        Indeed, the SEC relies upon Dodona I, Digital Music, and GoSMiLE, Inc. v. Levine, 769

F. Supp. 2d 630 (S.D.N.Y. 2011)—three cases in which courts actually allowed the sealing of

information that was not necessarily unique or novel by the SEC’s definition of those terms. In

Dodona I, the court allowed the sealing of documents “concerning investment strategies,” as well

as customer names and pricing information. Dodona I, 119 F. Supp. 3d at 155. Similarly, in

Digital Music, the court allowed the sealing of pricing strategies and market data. Digital Music,

321 F.R.D 82 n. 1. Finally, in GoSMiLE, the court allowed the sealing of “marketing strategies,

product development, costs and budgeting.” GoSMiLE, 769 F. Supp. 2d at 650. Contrary to the

SEC’s position, each of these cases allowed the sealing of internal analysis and strategy

documents without considering whether the underlying information was unique, novel, or

surprising. See Dodona I, 119 F. Supp. 3d at 155; Digital Music, 321 F.R.D 82 n. 1. Therefore,

the SEC’s own cases demonstrate that it may be appropriate to seal confidential documents even

if they do not rise to the level of a trade secret.




                                                      3
         Case 1:19-cv-09439-PKC Document 211 Filed 02/24/20 Page 4 of 6



           B. The Investment Memo Qualifies as Both a Trade Secret and as Sensitive
              Business Information

       The Investment Memo qualifies for protection because it is both a trade secret and

sensitive business information.      The SEC broadly suggests that the various investment

memoranda prepared by the non-party Telegram investors are not unique or proprietary because

they “consist of the type of . . . analysis one would expect any sophisticated, diligent investor to

engage in.” (Omnibus Response at 4.) That argument misses the point for multiple reasons.

       First, as Investor F explained in the Sealing Motion, a venture fund’s ability to analyze

all available information and make corresponding investment decisions are what sets it apart

from the competition. (Sealing Motion at 5.) Venture funds spend considerable resources on

their internal investment analyses and take significant steps to maintain their confidentiality.

(Id.) Here, the Investment Memo reflects Investor F’s detailed analysis of the Telegram deal and

the nascent cryptocurrency space. (Id.) That analysis necessarily required consideration and

discussion of certain public information, but the way in which that public information was

analyzed is the confidential business secret for which Investor F now seeks protection. Put

differently, the Investment Memo is not merely a “summary” of public information (Omnibus

Response at 7), but rather the sophisticated analysis of a particular investment opportunity by

Investor F’s internal professional team. This type of information qualifies for sealing protection.

See Dodona I, 119 F. Supp. 3d at 155; Digital Music, 321 F.R.D 82 n. 1.

       Second, the SEC completely ignores Investor F’s argument that the template of the

Investment Memo is itself a trade secret. Therefore, regardless of whether the specific analysis

of the Telegram deal is proprietary or worthy of sealing, the overall format of the entire document

requires protection. As Investor F explained in the Sealing Motion, it has spent considerable

resources over two decades to develop its investment process which includes the template of the


                                                  4
         Case 1:19-cv-09439-PKC Document 211 Filed 02/24/20 Page 5 of 6



Investment Memo. (Sealing Motion at 5.) Investor F has taken precautions to guard the secrecy

of the template, including requiring its employees to sign non-disclosure agreements and tightly

controlling who has access to it. (Id.) The template contains the factors that Investor F considers

in evaluating an investment opportunity, as well as how those factors are structured within

Investor F’s overall analysis. (Id.) All of this goes to the heart of Investor F’s business as a

venture fund, and disclosure of the template would make it easier for competitors to attract capital

away from Investor F and/or make investments that Investor F would have otherwise made. (Id.)

See Royal Park Investments SA/NV v. Deutsche Bank Nat’l Tr. Co., No. 14-CV-4394 (AJN),

2017 WL 1331288, at *11 (S.D.N.Y. Apr. 4, 2017) (granting request to seal information

including the “terms of private securities transactions involving non-parties” based on the above

trade secret factors). In its cursory treatment of Investor F’s Investment Memo in the context of

the Omnibus Response, the SEC fails to address these important points.

       Put simply, the Investment Memo and particularly the template on which it is based are

the secret sauce of Investor F’s business. For the reasons stated in the Sealing Motion, the

Investment Memo qualifies as both a trade secret and sensitive business information and it should

be sealed in its entirety to protect Investor F from harm to its “competitive standing” and from

“annoyance, embarrassment, oppression, or undue burden or expense.” Digital Music, 321

F.R.D. at n. 1; Fed. R. Civ. P. 26(c).

III.   REDACTING INVESTOR IDENTITY IS NOT ADEQUATE

       As the SEC has acknowledged, it made mistakes by filing certain protected information

about the non-party investors on the public docket through what the SEC describes as “inadvertent

redaction or metadata errors.” (Omnibus Response at 7, n.6.) In order to protect Investor F against

harm it may suffer as a result of the SEC’s inadvertence, sealing the entire Investment Memo is



                                                  5
          Case 1:19-cv-09439-PKC Document 211 Filed 02/24/20 Page 6 of 6



appropriate. Merely redacting Investor F’s identifying information is not sufficient to protect its

competitive standing. 1

IV.      CONCLUSION

         For the foregoing reasons, Investor F respectfully requests that the Court grant Investor F’s

Sealing Motion and allow for the Investment Memo to be filed under seal in its entirety.

Dated: New York, New York
       February 24, 2020



                                                         Respectfully submitted,

                                                         /s/ Philip M. Bowman
                                                         Philip M. Bowman
                                                         COOLEY LLP
                                                         55 Hudson Yards
                                                         New York, NY 10001-2157
                                                         (212) 479-6000


                                                         Attorneys for Non-Party Investor F




1
 As Investor F explained in the Sealing Motion, this is not a situation where redaction can be used to adequately
protect the producing party (which, in this case, is a non-party investor that has cooperated by producing confidential
documents subject to a protective order). Sealing the entire document is the “narrowly tailored” approach. (Sealing
Motion at 6.)

                                                          6
